IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


RACHAEL D. BOSEMAN,                     : No. 210 MAL 2017
                                        :
                  Petitioner            :
                                        : Petition for Allowance of Appeal from
                                        : the Order of the Commonwealth Court
             v.                         :
                                        :
                                        :
COMMONWEALTH OF PENNSYLVANIA,           :
DEPARTMENT OF TRANSPORTATION,           :
BUREAU OF DRIVER LICENSING,             :
                                        :
                  Respondent            :


                                    ORDER



PER CURIAM

     AND NOW, this 22nd day of August, 2017, the Petition for Allowance of Appeal

is DENIED.